ILND 450 (Rev01/2015) Judgment in a Civil Action


                                        IN THE UNITED STATES DISTRICT COURT
                                                      FOR THE
                                           NORTHERN DISTRICT OF ILLINOIS

 Jorie Sterling et al.,

 Plaintiff(s),
                                                                   Case No. 19 C 5599
 v.                                                                Judge Rebecca R. Pallmeyer

 Evanston Township High School District 202 et al,

 Defendant(s).

                                                   JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                   in favor of plaintiff(s)
                   and against defendant(s)
                   in the amount of $       ,

                             which          includes       pre–judgment interest.
                                            does not include pre–judgment interest.

         Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

         Plaintiff(s) shall recover costs from defendant(s).


                   in favor of defendant(s)
                   and against plaintiff(s)

         Defendant(s) shall recover costs from plaintiff(s).


             other: Judgment is entered in favor of Plaintiffs Jorie Sterling and Sophia Sterling and against
Defendant Michael Haywood in the amount of $3,000,000.00.

This action was (check one):

      tried by a jury with Judge Rebecca R. Pallmeyer presiding, and the jury has rendered a verdict.
      tried by Judge Rebecca R. Pallmeyer without a jury and the above decision was reached.
      decided by Judge Rebecca R. Pallmeyer on a motion for default judgment.



Date: 9/8/2020                                                Thomas G. Bruton, Clerk of Court

                                                              /s/ Nicole Fratto, Deputy Clerk
